Citation Nr: 0413970	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a rib disability.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from September 1984 
to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 and later rating 
decision by the Department of Veterans Affairs (VA) 
Baltimore, Maryland Regional Office (RO) denying the veteran, 
in pertinent part, service connection for a back disorder and 
a rib disorder.

This case was previously before the Board and in August 2000 
it was remanded to the RO for further development.  For 
reasons that will be explained below it is again being 
remanded.


REMAND

The veteran is seeking service connection for a back 
disorder, which she maintains is attributable to an injury in 
service as a result of falling down stairs in December 1986.  
The veteran presented testimony in July 2000 of continuous 
treatment in service since 1986 for back problems, which 
included continuous sharp and throbbing pains that radiated 
into her lower extremities.  

Unfortunately the veteran's service medical records are dated 
no earlier than 1992 and reflect no evaluation and/or 
treatment referable to the veteran's back.  At the time of 
her July 1992 separation examination, the veteran complained 
of recurrent back pain with weather changes.  The 
examination, clinically evaluated the veteran's spine as 
normal.  Post service treatment records show treatment for 
complaints of back pain beginning in 1995 and a diagnosis of 
traumatic sprain/strain of the paraspinal soft tissues of the 
thoracolumbar area with thoracic and lumbar intervertebral 
disc degeneration and attending myalgia and myofascitis, 
which a private physician has opined is attributable to the 
veteran's report of injury in 1986 while in service.  

As noted above this case was remanded to the RO in August 
2000. Pursuant to that remand, a VA examination was 
performed. The examiner was requested to provide an opinion 
as to whether it was as likely as not that the any current 
back disorder found on examination is related to the 
veteran's active military service, and to provide a rationale 
for any opinion expressed. The examination was conducted in 
August 2002.  However, the Board is of the opinion that 
clarification of the August 2002 opinion is warranted.

With respect to the issue of service connection for a rib 
disability, we note that the RO denied service connection for 
a rib disorder on the basis that the veteran's claim was not 
well grounded.  The Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 has eliminated the concept of a 
well-grounded claim and is applicable to all claims filed 
before the date of enactment (November 9, 2000) and not yet 
final as of that date.  Readjudication of this issue by the 
RO is required.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, Dc, for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain copies of the medical 
record from DR. Lee, particularly for 
March 7, 1997 (see June 11, 1998 letter 
from Dr. Cohl).

3.  The RO should take the appropriate 
action to forward the adjudication claims 
folder to the VA examiner who conducted 
the August 27, 2002 VA peripheral nerve 
examination for an addendum (if 
unavailable to another VA neurologist).  
Request the examiner to review any 
additional evidence received since the 
August 2002 examination and to thereafter 
render an opinion as to whether it was as 
likely as not that the low back disorder 
is attributed to the injury in service as 
reported by the veteran.  In doing so the 
examiner should presume that the 
veteran's account of this back injury in 
1986 is credible.  The examiner is 
requested to indicate whether the 
recurrent back pain with weather changes 
noted on the separation examination is 
consistent with the reported injury in 
1986 and the degenerative disc disease 
diagnosed after service.  If additional 
tests or examination are need they should 
be conducted.  If the examiner is unable 
to provide an opinion the examiner should 
so state.  A complete rational for any 
opinion expressed should be included in 
the addendum.

4.  Following any additional actions 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
are not granted, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
Thereafter the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



